Citation Nr: 1533252	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-35 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether the Veteran is competent to manage his VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to January 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that determined the Veteran was not competent to handle disbursement of funds.  Jurisdiction of the claims file was transferred to the Des Moines RO due to the locale of the Veteran's VA residential care.

In February 2011, the Veteran appeared at a local RO hearing before a decision review officer.  A transcript of the hearing testimony is associated with the claims file.  The Veteran's requested February 2015 Board hearing via video conference was rescheduled for June 26, 2015 at his representative's request.  He did not appear for his scheduled hearing, and there is no evidence that he requested that the hearing again be rescheduled.  Hence, his hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 38 C.F.R. § 20.702(d) (2014). 

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative's February 2015 request that the Veteran's Board hearing be rescheduled stated it was due to the fact the Veteran was hospitalized.  There is no indication that the treatment records associated with that hospitalization have been added to the claims file.  There are indications of VA psychiatric treatment since 2011, but these records are not in the claims folder.  VA has a duty to obtain all relevant treatment records.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).  

The record includes an opinion from a VA treatment provider, but the Veteran has not been afforded an examination to determine his competency.  Given the Veteran's contentions, such an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the records associated with the Veteran's February 2015 hospitalizations, and any other relevant VA psychiatric treatment records since 2011.

2.  Afford the Veteran a VA examination to obtain an opinion as to whether he is at least as likely as not competent to handle his funds.

3.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




